Exhibit 23.2 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 14, 2014 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Brazil Minerals, Inc. Pasadena, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to incorporation by reference in the Form S-8, Registration Report under the Securities Act of 1933, filed by Brazil Minerals, Inc. of our report dated April 13, 2014 and September 4, 2014, with respect to theconsolidated balance sheetsof Brazil Minerals, Inc. (formerly, Flux Technologies, Corp.) as of December 31, 2013 and December 31, 2012 and the related statements of operations, stockholders’ equity, andcash flowsfor the year ended December 31, 2013 and the period from March 1, 2012 through December 31, 2012. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, MI
